Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 1 of 11



    U N IT ED STA TES DISTR IC T CO UR T SO U TH ER N DISTR IC T O F FLO RIDA
                          FO R T LA UD ER DA LE D IVISIO N

    AN D REW TH OM PSON ,                                               FILED BY                  D.C.
          Plaintiff,
                                                                              JAd 2 i 2219
                                                                              CANGEW E.NOBLE
                                                                               LERKU S DISTLC1:
    W ALGREEN S COM PAN Y                                                     s.o.ogil
                                                                                     A .-MIAMI
                                ,
           D efendant                                                 19-cv-60213 Bloom

                                        C O M PLM N T
           CO M ES N OW Plaintiff,AN D REW TH OM PSON ,w hom hereby sues Defendant,

    W ALGREENS COMPANY (hereinafter, tûW ALGREENS'D), and in support thereof
    respectfullyallegesviolationsoftheTelephoneConsumerProtectionAct,47U.S.C.j227
    etseq.CûTCPA'')andtheFloridaConsumerCollection PracticesAct,Fla.Stat.j559.55

    etseq.CIFCCPA'D.
                                      IN TR O D U CT IO N
            1.The TCPA w asenacted to preventcom panieslike W A LG REEN S f'
                                                                           rom invading

    Am erican citizen'sprivacy and to preventabusivelûrobo-calls.''

            2.lû-l-he TCPA is designed to protectindividualconsum ersfrom receiving intnzsive

    and unw anted telephone calls.''M im s v.Arrow Fin.Servs.,LLC ,-U S--, 132 S.Ct.,740,

     745,181,L.Ed.2d881(2012).
            3.ûtsenatorH ollings,the TCPA 'Ssponsor,described these callsas ûthe scolzrge of

     m odern civilization,they wake us up in the m orning;they intem zpt otzr dinner at night,
                                                                                             '

     they forcethesick and elderly outofbed;they hound ustmtilwewanttoripthetelephone

     outofthewal1.'''137Cong.Rec.30,821(1991). SenatorHollingspresumablyintended
Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 2 of 11



    to give telephone subscribersanotheroption:telling the autodialersto sim ply stop callinp ''

    Osoriov.StateFarm Bank,F.S.B.,746F.3d 1242(11thCir.2014).
           4.AccordingtotheFederalCommunicationsCommission(FCC),tûunwantedcalls
    and texts are the nllm berone com plaintto the FCC . There are thousands ofcom plaintsto

    the FCC every m onth on both telem arketing and robocalls.The FCC received m ore than

    215,000 TCPA com plaintsin 2014.'.FactSheet:W heelerProposalto Protectand Em pow er

    Consumers Against Unwanted Robocalls, Texts to W ireless Phones, Federal

    Communications              Commission,              (M ay            27,           2015),
    hûp://transition.fcc.gov/Daily Releases/Daily Business/zols/dbosz7/Doc-
                                  -               -




    333676A 1.pdf.

                                JUR ISD ICTIO N A N D V EN U E

           5.Thisisanactionfordamagesexceeding ThirtyThousandDollars($30,000.00)
    exclusive ofattorney feesand costs.
           6.Jurisdiction and venueforpurposesofthisaction are appropriate and conferred

    by 28U.S.C.j 1331,FederalQuestion Jurisdiction,asthisaction involvesviolationsof
    the TCPA .

            7.Subjectmatterjurisdiction,federalquestionjurisdiction,forpurposesofthis
    action isappropriateand conferred by 28U.S.C.j 1331,which providesthatthedistrict
    courtsshallhave originaljurisdiction ofa1lcivilactionsarising underthe Constitution,
    laws,ortreatiesoftheUnited States;and thisaction involvesviolationsof47 U.S.C.j
    227(b)(1)(A)(iii).SeeM imsv.Arrow Fin.Senw,LLC,S.Ct.740,748(2012)and Osorio
    v.StateFarm Bank F.S.B.,746F.3d 1242,1249(11th Cir.2014)
Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 3 of 11



           8.The alleged violations described herein occurred in Brow ard Cotmty,Florida.

    Accordingly,venueisappropriatewiththisCourttmder28U.S.C.j1391(b)(2)asitisthe
    judicialdistrictin which asubstantialpartoftheeventsoromissionsgivingriseto this
    action occurred.

                                  FA CTU AL ALLE G ATIO N S

           9.Plaintiff is a nattzral person,and citizen of the State of Florida,residing in

    Brow ard Cotm ty,Florida

           10.Plaintiffisattconsumer''asdefinedinFlorida Statutej559.5548).
             11.Plaintiffisan ttalleged debton''

             12.Plaintiffisthe ûûcalled party.''SeeBreslow v.WellsFargo Bank N A.,755 F.

    3d 1265(11thCir.2014)andOsoriov.StateFarm Bank,F.S.B.,746F.3d1242(11thCir.

    2014).
             l3.D efendant,W A LG REEN S,is a Corporation and N ationalA ssociation w ith a

    principalplace ofbusiness located at200 W ilm otR oad,M S # 2002,D eerfield,IL 60015

    and which conductsbusinessin the State ofFlorida.

             14.ltisbelievedthattheallegeddebtthatisthesubjectmatterofthisComplaintis
    a'ûconsumerdebt''asdefined byFloridaStatute j559.5546).
             15. W ALGREEN S is believed to be a çtcreditor'' as defined in Florida Statute

     j559.55(5)
             16.Upon inform ation and belief,W A LGREEN S called m e,the Plaintifr on m y

     cellulartelephone approximately (30)times on orbefore September27,2018 through
     November 26,2018,in an attempt to contact m e regarding an alleged prescription or

     prescription paym ent.
Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 4 of 11



           17.Upon inform ation and belief,W A LG REEN S attem pted to collect an alleged

    debtfrom m e by this cam paign oftelephone calls.

           18.Uponinformationandbelietlal1ofthecallstheDefendantmadetomycellular
    telephone num berw ere m ade using an ttautom atic telephone dialing system ''which hasthe

    capacity to store orproduce telephone num bersto be called,using a random or sequential

    ntlmbergenerator(including butnotlimited to a predictive dialer)or an artificialor
    prerecorded voice;and to dialsuch numbers as specified by 47 U.S.C j 227(a)(1)
    (hereinafterttauto-dialercal1s'').
           19.Plaintiff is the subscriber,regular user and canier of the cellular telephone

    nllmber(754)***-3079,andwasthecalledpartyandrecipientofDefendant'scalls.
           20.Beginning on oraboutSeptem ber28,2018,W A LGR EEN S began bom barding

    mycellulartelephone(754)***-3079,anin anattempttofollow-up on,and/ortocollect
    on an alleged prescription orprescription paym ent.

           21.Defendantknowingly and/or willfully harassed and abused m e on numerous

    occasions by calling m y cellulartelephone num bernearly every day and som etim es up to

    two(2)timesaday.Defendant'scalls,whichwereconductedonorbeforeSeptember28,
    2018 through and including Novem ber 26,2018,occurred with such frequency as can

    reasonably be expected to harass me,a1lin an effortto the collection ofthe subject
    prescription cost.

           22.O n about October 10,2018 is when 1tsrstrequested D efendantto stop calling

    my cellphone by calling the W ALGREENS store located at 3895 W ,FL-842,Fort

    Lauderdale,Florida 33312 and speaking with employee ûtshantel''atapproximately 1:23

    PM andadvisingher,amongotherthings,to ûlpleasedonotcallthisnum ber''and torem ove
Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 5 of 11



    mycellulartelephone(754)***-3079from itssystem.On October23,2018,lonceagain
    contactedW ALGREENSbycalling(954)316-6641andspeakingwithaW ALGREENS'
    em ployee and advised herto rem ove m e num berfrom W ALGREEN S'calling list.

             23.Each oftheauto dialercallstheDefendantmadetom y cellulartelephoneon or

    after Septem ber27,2018 and up untilN ovem ber26,2018,w ere done so w ithoutm e ever

    givingDefendant,W ALGREENSpriorexpressconsenttocallmycellulr telephone(754)
    * + + . ?()g9.


             24.Theautodialercallsfrom Defendantcam efrom thetelephonenum berincluding

    butnotlimitedto((1-(954)316-6641),andwhenthatnumberiscalledapre-recordedvoice
    statesin part...**H i,welcom e to your24 hour W algreens,trusted since 1901.....''

             25.Despiteitslackofexpressconsenttocallmycellulartelephone(754)***-3079
    and despite m y requestsforthe callsto stop,the D efendantcontinued to callm e.

             26.1receivedanestimatedthirty(30)callsfrom theDefendantbetweenSeptember
    27,20l8 (including a November 4,20l8 a pre-recorded voicemail),up untilatleast
    Novem ber26,2018.
             27.D espite m e inform ing D efendanton October 10,2018 to stop calling m y cell

    phone,theDefendantstillcalledmycellphonenumber(754)***-3079repeatedlybetween
    October l0,20l8 and November26,2018 (including aNovember4,2018pre-recorded

    voicemailfrom W ALGREENS).
             28.W A LG REEN S has a corporate policy to use an autom atic telephone dialing

     system and/ora pre-recorded orartificialvoice to callindividualsjustasitdid to my
     cellulartelephone in thiscase.
Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 6 of 11



            29.W A LGR EEN S has a corporate policy to use an autom atic telephone dialing

    system orapre-recordedorartificialvoicejustasitdid to my cellulartelephonein this
    case,withnowayfortheconslzmer(Plaintift),orW ALGREENS,toremovethenumber.
            30. W A LG REEN S' corporate policy is structtlred so ms to continue to call

    individualslike Plaintiff,despite these individuals explaining to W A LGREEN S they w ish

    forthe callsto stop.

            31. W ALGREEN S have settled, and/or have numerous other federal lawsuits

    pending againstitalleging sim ilarviolationsas stated in this Com plaint.

            32. W A LG REEN S have settled, and/or have num erous com plaints across the

    country against it asserting that its autom atic telephone dialing system continues to call

    despite num erousrequeststo stop.

            33. W A LG REEN S has had num erous com plaints from consum ers across the

    country against it asking to not be called'
                                              ,how ever,D efendant continues to call those

    Con stlm ers.

            34. W A LG REEN S'S corporate policy provided no m eans for m e to have m y

    numbertimely and immediatelyremoved from Defendant'scalllist.

            35.W A LG REEN S has a corporate policy to harass and abuse individuals despite

    actualknow ledge thatthe called partiesdo notwish to be called.

            36.N ota single callplaced by W A LG REEN S to m e were placed for ttem ergency

    purposes''asspecified in47U.S.C.j227(b)(1)(A).
            37.Here,W ALGREEN S willfully and/or knowingly violated the TCPA with

    respectto Plaintiff scellphone.Thisalso im paired theusefulnessofthese featuresofm y

    cellularphone,which aredesignedtoinform theuserofim portantm issedcommunications.
Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 7 of 11



           38.From each and every callplaced w ithoutconsentby W A LGREEN S to m y cell

    phone,lsuffered the injury ofinvasion ofprivacy and the intnzsion upon my rightof
    seclusion.

           39.From each and every callw ithoutexpressconsentplaced by W A LGR EEN S to

    mycellphone,1sufferedtheinjuryofoccupationofmycellulartelephonelineandcellular
    phone by unw elcom ecalls,m aking thephoneunavailable forlegitim ate callersoroutgoing

    callswhilethephonewasringing from W ALGREENS calls.

           40.From each and every callplaced w ithoutexpress consentby W A LG REEN S to

    mycellphone,1suffered theinjuryofunnecessaryexpenditureofmytime.Forthecalls
    Ianswered(ortriedtoanswer),thetime1spentonthecallwasIlnnecessaryaslrepeatedly
    asked forthecallsto stop. Even forunanswered calls,lhad to wastetim e to unlock m y

    phone and dealw ith m issed callnotifkationsand calllogsthatreflected theunw anted calls.

    This also im paired the usefulness of these features of m y cellular phone, which are

    designed to inform the userofim portantm issed com m unications.

           41.Each andeverycallplaced(withoutmyexpressconsent)byW ALGREENSto
    mycellphonewasaninjuryintheform ofanuisanceandannoyancetome.Forcallsthat
    were answered,1 had to go to the unnecessary trouble of answering them .Even for

    unanswered calls,I had to waste tim e to unlock the phone and dealwith m issed eall

    notifications and calllogsthatreflected the tmw anted calls.

           42.Each and every callplaced W ithoutexpress consentby W A LG REEN S to m y

    cellphone resulted in theinjury ofulmecessary expenditure ofmy cellphone'sbattery
    POW er.
Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 8 of 11



           43.Each and every callplaced w ithout express consentby W A LGREEN S to m y

    cell phone w here a voice m essage w as left which occupied space in m y phone and/or

    network.

           44.Each and every callplaced withoutexpressconsentby W ALGREEN S to my

    cellphoneresultedintheinjuryofatrespasstomychattel,namelymycellularphoneand
    m y cellularphone services.

           45.A s a result ofthe answered and unansw ered calls described above,I suffered

    an invasion ofprivacy. lw as also affected in a personaland individualized w ay by stress,

    anxiety,nervousness,em barrassm ent,distress,and aggravation. Dueto both answ ered and

    unansw ered calls, I suffered the expenditlzre of m y tim e, exhaustion of m y cellular

    telephone battery,tm availability ofm y cellulartelephone w hile ringing,w aste ofm y tim e,

    causing therisk ofpersonalinjuryduetodistraction,andtrespassupon my chattels. All
    ofthe abovem entioned w ere caused by,and/ordirectly related to,D efendant'sattem ptsto

    apparently collectan alleged debtfrom m ethrough the use ofautom ated/predictive dialing

    teclm ology.

                                            COUNT l
                                    (Violation oftheTCPA)
           46.Plaintifffullyincorporatesand reallegesparagraphsone(1)through forty-tive
    (45)asiffullysetforthherein.
           47.W A LGREEN S w illfully violated the TCPA w ith respectto Plaintiff,especially

    foreach ofthe auto-dialercallsm ade to Plaintiff scellulartelephone afterPlaintiffnotified

    W A LGREEN S thathe w ished forthe callsto stop.

           48.W ALGREENS repeatedly placed non-emergency telephone callsto Plaintiff's

    cellular telephone using ala automatic telephone dialing system and/or prerecorded or
Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 9 of 11



    artitk ial voice w ithout PlaintifFs prior express consent in violation of federal law ,

    including47U.S.C j227(b)(1)(A)(iii).
           W HEREFORE,Plaintiffrespectfully demandsa trialby jury on al1issues so
    triable and judgmentagainstW ALGREENS for statutory damages,punitive damages,
    actualdamages,trebledamages,enjoinderfrom furtherviolationsofthesepartsand any
    othersuchreliefthecourtmaydeem justandproper.
                                         C O U N T 11
                                  (Violation oftheFCCPA)
           49.Plaintifffullyincorporatesandre-allegesparagraphsone(1)throughforty-eight

    (48)asifftlllysetforthherein.
           51.Throughinformationandbelief,W ALGREENShasviolatedFloridaStatutej
    559.7247)bywillfullycommunicatingwith thedebtororanymemberofhisorherfamily
    with such frequency ascanreasonablybeexpectedtoharassthedebtororhisorherfam ily.

           50.Ata11timesrelevanttothisaction W ALGREENSissubjecttoand mustabide
    bythelawsoftheStateofFlorida,includingFloridaStatutej559.72.
           52.Throughinfonnation andbelief,W ALGREENShasviolatedFloridaStatutej
    559.7247)by willfully engaging in otherconductwhich can reasonably be expected to
    abuse orharass the debtororany m em berofhisorher fam ily.

           53. Through inform ation and belief, W A LG REEN S' actions have directly and

    proxim ately resulted in Plaintiff'spriorand continuoussustaining ofdam agesasdescribed

    byFloridaStatutej559.77.
           W HEREFORE,Plaintiffrespectfully demands a trialby jtlry on a1lissues so
    triable and judgmentagainstW ALGREENS for statutory damages,punitive damages,
Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 10 of 11



     acmaldamages,costs,interest,enjoinderfrom furtherviolationsofthese partsand any
     othersuch reliefthecourtmaydeem justandproper.
     Respectfully subm itted,

            /s/ Andrew Thomnson ,January 24,2019
     Andrew Thom pson
     2798 N W 20th Street
     FortLauderdale,Florida 33311
Case 0:19-cv-60213-BB Document 1 Entered on FLSD Docket 01/24/2019 Page 11 of 11



                            W algreens




1 9 54-3 16-664 1



         Today 10:14 A M



         0 ct 3 1 1 1:4 6 A M



         0 ct 30 10:03 A M



         0 ct 29 9:16 A M
